DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 07/27/2021 have been fully considered but they are not persuasive. 
Applicant argues that Fume et al. do not teach or suggest filtering out style information in the natural sentence and generating a target content vector corresponding to the natural sentence by inputting the natural sentence into a first encoding model; inputting the target content vector and the target style vector into a first decoding model, and generating a styled sentence corresponding to the natural sentence (Amendment, pages 15, 16).
The examiner disagrees, since Fume et al. disclose “First, at S51, the utterance style estimation unit 103 converts feature information (extracted from each sentence) to a feature vector of N-dimension (col.4, lines 46 – 48)… Next, at S52, by connecting feature vectors (N-dimension) of two sentences before and after adjacent to a sentence of a reading target, a feature vector having 3N-dimension is generated.  By referring to a flow chart of FIG. 7, detail processing of S52 is explained.  First, a feature vector of each sentence is extracted in order of ID (S71).  Next, at S72, it is decided whether the feature vector is extracted from a first sentence (ID=1).  If the feature vector is extracted from the first sentence, specific values (For example, [0, 0, 0, .  . . , 0]) are set to N-dimensional value as the (i-1)-th feature vector (S73).  On the By above-mentioned processing, for example, if a sentence of ID4 is the reading target, a feature vector having 3N-dimension is generated by connecting feature vectors of three sentences (ID=3, 4, 5), and the utterance style is estimated using the feature vector having 3N-dimension (see figs. 5, 6; col.5, lines 6 – 33).

Claim Objections
3.	Claims 5, 14 are objected to because of the following informalities:  
In claim 5, lines 6, 13, please replace “capability being” by –capability is-.
In claim 14, lines 7, 14, please replace “capability being” by –capability is-.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 10, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fume et al. (US Patent 9,280,967).
As per claims 1, 10, Fume et al. teach a method for generating a styled sentence by a computer device, comprising:
obtaining a to-be-converted natural sentence (Abstract);
filtering out style information in the natural sentence and generating a target content vector corresponding to the natural sentence by inputting the natural sentence into a first encoding model (“First, at S51, the utterance style estimation unit 103 converts feature information (extracted from each sentence) to a feature vector of N-dimension (col.4, lines 46 – 48), the target content vector indicating a meaning of the natural sentence, and the style information indicating a language style of the natural sentence (“generates a connected feature vector of an estimation target sentence in the document to be read by connecting the second feature vector of the estimation target sentence”; col.3, lines 1 – 20; claim 1; see also col.5, lines 6 – 33, figs 5, 6);
determining, from at least one style vector according to a set target language style, a target style vector corresponding to the target language style, each of the at least one style vector corresponding to a language style; and inputting the target content vector and the target style vector into a first decoding model, and generating a styled sentence corresponding to the natural sentence (“a respective second feature of one sentence adjacent to and after the estimation target sentence in the document to be read, to compare the connected feature vector with the first feature vector of the model, .

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fume et al. (US Patent 9,280,967) in view of Lida et al. (US PAP 2018/0089164).
As per claim 18, Fume et al. do not specifically teach that the language style corresponding to each of the at least on style vector is different from a style of the natural sentence.
Lida et al. disclose that by processing the extracted content (e.g., language extracted from applications, social media accounts, and websites associated with an entity figure or entity) using one or more language models, frequently used sentence style of an entity may be ranked for incorporation in a response to specific users based on language style type match values as discussed above (paragraph 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to differentiate language style to sentence style as taught by Lida et al. in Fume et al., so that utterance style corresponding to status of each sentence can be estimated (Fume et al., col.8, lines 47, 48).

Allowable Subject Matter
8.	Claims 2 – 4, 11 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; the objection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 2, 3, 11, 12, neither Fume et al. nor Maurer et al. not Maneriker et al. nor Shimizu et al. teach or suggest the at least one style vector is obtained by classifying an input natural training sentence having a language style by the first encoding model in a case that the first encoding model is obtained by training, and each natural training sentence having a language style corresponds to a style vector in the at least one style vector; the determining, from at least one style vector according to a set target language style, a target style vector corresponding to the target language style comprises: selecting, from the at least one style vector, a style vector corresponding to each language style, to obtain at least two style vectors in a case that the set target language style is a combination of at least two language styles; fusing the at least two style vectors to obtain the target style vector.

	As to claims 4, 13 neither Fume et al. nor Maurer et al. not Maneriker et al. nor Shimizu et al. teach or suggest the first encoding model is obtained by training a second encoding model by a training model, wherein the training model is configured to train a 

	As to claims 14 – 17, neither Fume et al. nor Maurer et al. not Maneriker et al. nor Shimizu et al. teach or suggest the first encoding model and the first decoding model are parts of a model, and the model is trained by: inputting at least two natural training sentences in a corpus into a training model, and training a classification capability of a second encoding model by using the training model to obtain the first encoding model, each natural training sentence corresponding to a language style, and the classification capability is classifying the input natural training sentence into a corresponding content vector and style vector; obtaining at least one style vector outputted by the first encoding model in a case that the first encoding model is obtained by training, each style vector being obtained by classifying the natural training sentence of a corresponding language style by the first encoding model; training a restoration capability of a second decoding model by the training model to obtain the first decoding model in a case that the at least two natural training sentences are inputted into the training model, the restoration capability is restoring into the natural training sentence according to the content vector and the style vector, wherein the content vector being 
9.	Claims 5 – 9 would be allowable if rewritten or amended to overcome the objection, set forth in this Office action.
As to claims 5 – 9, neither Fume et al. nor Maurer et al. not Maneriker et al. nor Shimizu et al. teach or suggest inputting at least two natural training sentences in a corpus into a training model, and training a classification capability of a second encoding model by using the training model to obtain the first encoding model, each natural training sentence corresponding to a language style, and the classification capability is classifying the input natural training sentence into a corresponding content vector and style vector; obtaining at least one style vector outputted by the first encoding model in a case that the first encoding model is obtained by training, each style vector being obtained by classifying the natural training sentence of a corresponding language style by the first encoding model; training a restoration capability of a second decoding model by the training model to obtain the first decoding model in a case that the at least two natural training sentences are inputted into the training model, the restoration capability is restoring into the natural training sentence according to the content vector and the style vector, wherein the content vector indicating a meaning of the natural training sentence, and the style vector indicating a language style of the natural training sentence.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658